Citation Nr: 0200121	
Decision Date: 01/04/02    Archive Date: 01/11/02

DOCKET NO.  01-06 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Basic eligibility for Department of Veterans Affairs non 
service-connected death pension benefits.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The veteran served on active duty from April 1982 to March 
1990.  He died in April 1999.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas (RO), which denied the benefit sought 
on appeal.   


FINDING OF FACT

The veteran had active military service from April 1982 to 
March 1990.


CONCLUSION OF LAW

The veteran did not serve during a period of war.  The 
veteran's military service does not meet the legal 
requirements for the appellant's eligibility for entitlement 
to payment of non service-connected death pension benefits.  
38 U.S.C.A. §§ 101, 1521, 1541 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.2, 3.3(b) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks entitlement to VA death pension benefits 
based on the military service of her late husband, the 
veteran.  In essence, she has pointed to difficult financial 
circumstances which she is presently encountering.  See, in 
particular, her statement dated April 28, 2000.
Factual background

The facts of this case are not in substantial dispute.  The 
veteran served on active duty in the United States Army from 
April 1982 to March 1990.  He passed away in April 1999.  The 
appellant is the surviving spouse of the veteran.  See 38 
U.S.C.A. § 101(31); 38 C.F.R. § 3.50(b) (2001).

Relevant law and regulation

The pertinent law and regulations authorize the payment of 
death pension benefits to the surviving spouse of a veteran 
of a period of war.  38 U.S.C.A. §§ 1521(j), 1541 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.3(b) (2001).  

Relevant to this case, the requirements of law include that a 
veteran must have served in active, military, naval or air 
service for ninety days or more during a period of war.  Id.  
Periods of war have been defined in the law and regulations.  
See 38 U.S.C.A. § 101(11) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.2 (2001).

Where the law and not the evidence is dispositive, a claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Analysis

Initial matter - duty to notify/assist

Initially, the Board notes there has been a significant 
change in VA law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
Regulations to implement the VCAA have been enacted. See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)]. Except 
for provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000. 

In this case, the appellant's claim is not final and remains 
pending. The provisions of the VCAA and the implementing 
regulations are accordingly applicable.
See Holliday v. Principi, 14 Vet. App. 280, 284 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information not 
previously provided to the Secretary that is necessary to 
substantiate the claim. As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In this case, the record indicates the appellant was 
adequately informed of the underlying basis for the RO 
determination in a July 2001 statement of the case and that 
all necessary pertinent records have been obtained.  The 
appellant has been accorded the opportunity to present 
evidence and argument and she testified at a personal hearing 
before the undersigned at the RO in October 2001.  The Board 
is satisfied that all relevant facts have been properly 
developed and that no further assistance is required in order 
to satisfy the duty to assist.

As will be discussed below, the appellant's claim must be 
denied as a matter of law.  There is no reasonable 
possibility that any further assistance could aid in 
substantiating her claim.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) [remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided].  

Discussion

In this case, as shown in official records, the veteran 
served on active duty from April 1982 to March 1990.  The 
appellant has not contended otherwise.  This period 
represents service which was not during a period of war.  See 
38 U.S.C.A. § 101(11) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.2 (2001).  Specifically, the Vietnam era ended on May 7, 
1975 [see 38 U.S.C.A. § 101(29) (West 1991 & Supp. 2001) and 
38 C.F.R. § 3.2(f) (2001)] and the Persian Gulf War began on 
August 2, 1990 [see 38 U.S.C.A. § 101 (29) (West 1991 & Supp. 
2001); 38 C.F.R. § 3.2(i)].  The veteran's service fell 
between those two dates. 

The facts accordingly demonstrate that the veteran did not 
have active military service during a period of war, a 
prerequisite for the appellant's basic eligibility for VA non 
service-connected death pension benefits.

It appears that the appellant is raising an argument couched 
in equity, namely that she and her daughter are in dire 
financial straits and that the veteran military service 
should entitle them to some recompense. The Board wishes to 
make it clear that it has the greatest sympathy for the 
appellant's predicament. However, the Board is bound by the 
law and is without authority to grant benefits on an 
equitable basis. See 38 U.S.C.A. §§ 503, 7104; Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994). The Board further 
observes that "no equities, no matter how compelling, can 
create a right to payment out of the United States Treasury 
which has not been provided for by Congress."  Smith (Edward 
F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)].

In sum, the Board concludes that the veteran did not have the 
requisite service during a period of war which would form a 
basis for the appellant's eligibility for VA pension 
benefits.  Since the veteran did not have qualifying service 
for death pension benefits, the appellant's claim must fail.  
Because of the absence of legal merit or lack of entitlement 
under the law, the claim must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Additional comment

The Board wishes to emphasize that its decision is limited to 
the issue at hand, entitlement to VA non service-connected 
death pension benefits.  The Board intimates no conclusion 
concerning any future claim made by the appellant and/or the 
veteran's daughter concerning any other VA benefits.


ORDER

Entitlement to the payment of non service-connected death 
pension benefits is denied.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

